Case 1:19-cv-24181-FAM Document 1 Entered on FLSD Docket 10/10/2019 Page 1 of 14



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION


                                                 Case No.


  SARAH BROWN, an individual, and
  STEPHANIE BERGMANN, an individual.

                   Plaintiffs,

  v.

  PORKY’S CABARET INC., d/b/a BELLAS
  CABARET, a Florida Corporation,
  TUNDIDOR, INC. d/b/a EROTICA
  CABARET, a Florida Corporation, JAMES
  TUNDIDOR JR., an Individual, GEORGINA
  TUNDIDOR, an individual and DULCE
  TUNDIDOR, an Individual.

              Defendants.
  _________________________/

                                             COMPLAINT

              COMES NOW, the Plaintiffs, STEPHANIE BERGMANN, and SARAH BROWN

       by and through the undersigned counsel, (hereinafter as “Plaintiffs”), hereby bring this

       action against the Defendants, PORKY’S CABARET INC., d/b/a BELLAS CABARET, a

       Florida Corporation, TUNDIDOR, INC. d/b/a EROTICA CABARET, a Florida

       Corporation, JAMES TUNDIDOR JR., DULCE TUNDIDOR, and GEORGINA

       TUNDIDOR, individually, (hereinafter collectively referred to as “Defendants”), for willful

       violations under the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (hereinafter

       referred to as the “FLSA”) and for willful violations of Article X, Section 24 of the Florida

       Constitution and implementing legislation at Florida Statutes § 448.110 (hereinafter referred


                                                                                                       1
Case 1:19-cv-24181-FAM Document 1 Entered on FLSD Docket 10/10/2019 Page 2 of 14



    to as the “Florida Minimum Wage Act”). Plaintiffs seek unpaid minimum wages, unpaid

    overtime wages, liquidated damages, reasonable attorney’s fee and costs from

    Defendants.


                                      JURISDICTION


   1.   This action arises under the Fair Labor Standards Act, 29 U.S.C. § 201, et. seq. and

         Article X, Section 24 of the Florida Constitution and implementing legislation at the

         Florida Minimum Wage Act, Florida Statutes § 448.110. The Court has

         jurisdiction over this claim per the dictates of the FLSA and the Florida

         Minimum Wage Act. The Court has ancillary jurisdiction over the state law

         claims as they arise under the same facts and circumstances upon which this

         Court has original jurisdiction


                                           VENUE

   2.    Venue is proper in the United States District Court in and for Southern District of

         Florida as the unlawful practices alleged herein took place in Miami-Dade

         County, Florida and because violations of both State and Federal Law have

         been alleged.

   3.    Defendant, PORKY’S CABARET INC., d/b/a BELLAS CABARET, is a self-

         proclaimed “Adult Entertainment Venue,” and a Florida corporation whose

         primary place of business is in Hialeah, Miami-Dade County, Florida and who

         transacts business in Miami-Dade County, Florida.

   4.    Defendant, TUNDIDOR, INC. d/b/a EROTICA CABARET, is a self-proclaimed

         “Adult Entertainment Venue,” and a Florida corporation whose primary place

                                                                                               2
Case 1:19-cv-24181-FAM Document 1 Entered on FLSD Docket 10/10/2019 Page 3 of 14



           of business is in Hialeah, Miami-Dade County, Florida and who transacts

           business in Miami-Dade County, Florida.

   5.      Defendant, JAMES TUNDIDOR JR. is an individual and resident of Miami-Dade

           County, Florida. JAMES TUNDIDOR JR. is also the Vice President of PORKY’S

           CABARET INC., d/b/a BELLAS CABARET and the President of TUNDIDOR INC.,

           d/b/a EROTICA CABARET.

   6.      Defendant, DULCE TUNDIDOR, is an individual and resident of Miami-Dade

           County, Florida. DULCE TUNDIDOR is also the President of PORKY’S CABARET

           INC., d/b/a BELLAS CABARET.

   7.      Defendant, GEORGINA TUNDIDOR, is an individual and resident of Miami-Dade

           County, Florida. GEORGINA TUNDIDOR is also the Vice President of TUNIDOR

           INC., d/b/a EROTICA CABARET.

   8.      The willful, numerous, violations of State and Federal Law alleged herein,

           occurred in Hialeah, Miami-Dade County, Florida, venue therefore, properly

           lies in this Court.


                                           PARTIES

        9. Plaintiff, STEPHANIE BERGMANN, is an individual residing in the County of

           Miami-Dade, State of Florida. Plaintiff became employed and hired by Defendants

           before September of 2014 and worked for all named Defendants until

           approximately August of 2017.

   10.     Plaintiff, SARAH BROWN, is an individual residing in the County of Broward,

           State of Florida. Plaintiff became employed and hired by Defendants PORKY’S


                                                                                             3
Case 1:19-cv-24181-FAM Document 1 Entered on FLSD Docket 10/10/2019 Page 4 of 14



         CABARET INC., d/b/a BELLAS CABARET, JAMES TUNDIDOR, JR. and DULCE

         TUNDIDOR before September 2014 and worked for Defendants,                PORKY’S

         CABARET INC., d/b/a BELLAS CABARET, JAMES TUNDIDOR, JR., and

         DULCE TUNDIDOR until approximately June of 2017.

   11.   At all times material, Plaintiffs were employees of said Defendants within the

         meaning of the FLSA and the Florida Minimum Wage Act.

   12.   Defendant, PORKY’S CABARET INC., d/b/a BELLAS CABARET, is a Florida

         corporation formed and existing under the laws of the State of Florida and at all

         times during Plaintiffs’ employment, Defendant was an employer as defined by 29

         U.S.C. §203(d) and per the terms of the Florida Minimum Wage Act.

   13.   Defendant, TUNDIDOR, INC. d/b/a EROTICA CABARET, is a Florida corporation

         formed and existing under the laws of the State of Florida and at all times during

         Plaintiff’s employment, Defendant was an employer as defined by 29 U.S.C.

         §203(d) and per the terms of the Florida Minimum Wage Act.

   14.   Defendant, JAMES TUNDIDOR JR., is an individual, and at all times during

         Plaintiffs’ employment, Defendant was a ‘person’ and ‘employer’ as defined by 29

         U.S.C. §203(d) and per the terms of the Florida Minimum Wage Act.

   15.   Defendant, DULCE TUNDIDOR, is an individual, and at all times during

         Plaintiffs’ employment, Defendant was a ‘person’ and ‘employer’ as defined by 29

         U.S.C. §203(d) and per the terms of the Florida Minimum Wage Act.

   16.   Defendant, GEORGINA TUNDIDOR, is an individual, and at all times during

         Plaintiff’s employment, Defendant was a ‘person’ and ‘employer’ as defined by 29



                                                                                              4
Case 1:19-cv-24181-FAM Document 1 Entered on FLSD Docket 10/10/2019 Page 5 of 14



         U.S.C. §203(d) and per the terms of the Florida Minimum Wage Act.

   17.   Plaintiffs were employees of said Defendants and at all time relevant to the

         violations of the FLSA were engaged in commerce as defined by 29 U.S.C.

         §§206(a) and 207(a)(1).

   18.   Throughout Plaintiffs employment with said Defendants, Defendants were an

         enterprise engaged in commerce or in the production of goods for commerce as

         defined by 29 U.S.C. §203(r) and 203(s).

   19.   At all times material, Defendants employed employees who regularly were and

         are engaged in commerce or the production of goods for commerce, with

         Defendants having annual gross volume of sales or business done of not less than

         $500,000 within the meaning of Sections 203(r) and (s) of the FLSA.

         Alternatively, Plaintiffs and those employees similarly situated worked in

         interstate commerce so as to fall within the protections of the Act.

   20.   At all times pertinent to this Complaint, Defendants failed to comply with Title 29

         U.S.C. § 201- 209, in that Plaintiffs and those similarly situated to Plaintiffs

         performed services for Defendants for which no provision were made by the

         Defendants to properly pay Plaintiffs for those hours worked in excess of Forty

         (40) hours within a work week.

   21.   Plaintiffs regularly worked in excess of Forty (40) hours in one or more work

         week during Plaintiffs’ employment with Defendants.

   22.   However, Defendants did not pay time and a half wages for all of the overtime

         hours worked by Plaintiff s,nor did they pay the minimum wage.


                                                                                               5
Case 1:19-cv-24181-FAM Document 1 Entered on FLSD Docket 10/10/2019 Page 6 of 14



   23.   The records, to the extent that any exist now, or have ever existed, concerning the

         number of hours worked and amounts paid to Plaintiffs, are in the possession and

         custody of Defendants.

                                    COUNT I
    STEFANIE BERGMANN’S FEDERAL MINIMUM WAGE CLAIM AGAINST ALL NAMED
                                  DEFENDANTS

   24.   Plaintiff, STEFANIE BERGMANN, realleges and incorporates herein the allegations

         contained in paragraphs 1-23.

   25.   Plaintiff, STEFANIE BERGMANN, is entitled to be paid at a rate of at least the

         minimum wage for each hour worked in each work week.

   26.   The Defendants willfully violated Section 6 and Section 15 of the Fair Labor

         Standards Act by failing to compensate the Plaintiff, STEFANIE BERGMANN, at

         a rate equal to the federal minimum wage requirement for work performed while

         employed by Defendants.

   27.   As a result of the intentional, willful and unlawful acts of Defendants, Plaintiff,

         STEFANIE BERGMANN, has suffered damages plus incurring costs and

         reasonable attorney’s fees.

   WHEREFORE, Plaintiff, STEFANIE BERGMANN, demands judgment against the

         Defendants, jointly and severally, for the following:

         a.      Unpaid minimum wages found to be due and owing;

         b.      An additional amount equal to the minimum wages found to be due

                  and owing as liquidated damages;

         c.      Prejudgment interest in the event liquidated damages are not awarded;


                                                                                               6
Case 1:19-cv-24181-FAM Document 1 Entered on FLSD Docket 10/10/2019 Page 7 of 14




          d.       A reasonable attorney’s fee and costs; and

          e.       Such other relief as the Court deems just and equitable.


                                   COUNT II
         STEFANIE BERGMANN’S RECOVERY OF OVERTIME COMPENSATION
                      AGAINST ALL NAMED DEFENDANTS

   28.   Plaintiff, STEFANIE BERGMANN, re-alleges and incorporates herein the

         allegations contained in paragraphs 1-23.

   29.   Plaintiff, STEFANIE BERGMANN, is entitled to be paid time and one-half of her

          regular rate of pay for each hour worked in excess for Forty (40) hours per work

          week.

   30.   By reason of the said intentional, willful and unlawful acts of Defendants, Plaintiff,

          STEFANIE BERGMANN, has suffered damages plus incurring costs and

          reasonable attorney’s fees.

   31.   As a result of Defendants’ willful violations of the Act, Plaintiff, STEFANIE

          BERGMANN, is entitled to liquidated damages.

   32.   Plaintiff, STEFANIE BERGMANN, has retained the undersigned counsel to

          represent her in this action and agreed to pay their counsel reasonable fees and

          costs, and pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to recover all

          reasonable attorney’s fees and costs incurred in this action.

         WHEREFORE, Plaintiff, STEFANIE BERGMANN, demandsjudgment against the

   Defendants, jointly and severally, for the following:

          a.       Unpaid overtime wages found to be due and owing;

                                                                                                  7
Case 1:19-cv-24181-FAM Document 1 Entered on FLSD Docket 10/10/2019 Page 8 of 14




         b.       An additional amount equal to the minimum overtime wages found

                  to be due and owing as liquidated damages;

         c.       A reasonable attorney’s fee and costs; and

         d.       Such other relief as the Court deems just and equitable.


                                  COUNT III
   VIOLATIONS OF THE FLORIDA MINIMUM WAGE ACT RE: STEFANIE BERGMANN
                        AGAINST ALL NAMED DEFENDANTS

   33.    Plaintiff, STEFANIE BERGMANN, re-alleges and incorporates herein the

         allegations contained in paragraphs 1-23.

   34.   Plaintiff, STEFANIE BERGMANN, is entitled to be paid at least the Florida

         Minimum Wage rate for each hour/week worked during her employment with

         Defendants.

   35.   Specifically, Plaintiff, STEFANIE BERGMANN, was not paid the proper minimum

         wage, as required by the Florida Minimum Wage Act.

   36.   Defendants willfully failed to pay the Plaintiff, STEFANIE BERGMANN,

         minimum wages for one or more weeks during her employment contrary to the

         Florida Minimum Wage Act.

   37.   Plaintiff, STEFANIE BERGMANN, has complied with all statutory prerequisites to

         bringing this claim pursuant to the Florida Minimum Wage Act, including by

         providing proper statutory notice prior to asserting this claim.

   38.   More than 15 days have elapsed since Plaintiff’s service of the notice and no

         compensation was paid to Plaintiff STEFANIE BERGMANN.

   39.   As a direct and proximate result of Defendants’ deliberate underpayment, and

                                                                                          8
Case 1:19-cv-24181-FAM Document 1 Entered on FLSD Docket 10/10/2019 Page 9 of 14



           non-payment, of wages, Plaintiff, STEFANIE BERGMANN, has been damaged in

           the loss of minimum wages for one or more weeks of work with Defendants.

   40.     Plaintiff, STEFANIE BERGMANN, is entitled to an award of damages in an

           amount equal to the applicable Florida Minimum Wage, an equal amount as

           liquidated damages, costs incurred and attorney’s fees and other relief pursuant to

           the Florida Minimum Wage Act.

          WHEREFORE, Plaintiff, STEFANIE BERGMANN, demandsjudgment against the

  Defendants, jointly and severally, for the following:

           a.      Unpaid Florida Minimum Wages found to be due and owing;

           b.      An additional amount equal to the minimum wages found to be due

                   and owing as liquidated damages;

           c.      A reasonable attorney’s fee and costs; and

           d.      Such other relief as the Court deems just and equitable.

                                          COUNT IV
         SARAH BROWN’S FEDERAL MINIMUM WAGE CLAIM AGAINST DEFENDANTS
             PORKY’S CABARET INC., d/b/a BELLAS CABARET, JAMES TUNDIDOR, JR.,
                              AND DULCE TUNDIDOR

   41.     Plaintiff, SARAH BROWN, realleges and incorporates herein the allegations

           contained in paragraphs 1-23.

   42.     Plaintiff, SARAH BROWN, is entitled to be paid at a rate of at least the minimum

           wage for each hour worked in each work week.

   43.     The Defendants, PORKY’S CABARET INC., d/b/a BELLAS CABARET,

           JAMES TUNDIDOR, JR., and DULCE TUNDIDOR, willfully violated Section 6

           and Section 15 of the Fair Labor Standards Act by failing to compensate the

                                                                                                 9
Case 1:19-cv-24181-FAM Document 1 Entered on FLSD Docket 10/10/2019 Page 10 of 14



         Plaintiff, SARAH BROWN, at a rate equal to the federal minimum wage

         requirement for work performed while employed by Defendants PORKY’S

         CABARET INC., d/b/a BELLAS CABARET, JAMES TUNDIDOR, JR., and

         DULCE TUNDIDOR.

   44.   As a result of the intentional, willful and unlawful acts of Defendants, PORKY’S

         CABARET INC., d/b/a BELLAS CABARET, JAMES TUNDIDOR, JR., and DULCE

         TUNDIDOR, Plaintiff, SARAH BROWN, has suffered damages plus incurring costs

         and reasonable attorney’s fees.

   WHEREFORE, Plaintiff, SARAH BROWN, demands judgment against the Defendants,

         PORKY’S CABARET INC., d/b/a BELLAS CABARET, JAMES TUNDIDOR,

         JR., and DULCE TUNDIDOR jointly and severally, for the following:

         f.       Unpaid minimum wages found to be due and owing;

         g.       An additional amount equal to the minimum wages found to be due

                  and owing as liquidated damages;

         h.       Prejudgment interest in the event liquidated damages are not awarded;

         i.       A reasonable attorney’s fee and costs; and

         j.       Such other relief as the Court deems just and equitable.


                                      COUNT V
           SARAH BROWN’S RECOVERY OF OVERTIME COMPENSATION
   RE: PORKY’S CABARET INC., d/b/a BELLAS CABARET, JAMES TUNDIDOR, JR., AND
                                   DULCE TUNDIDOR

   45.   Plaintiff, SARAH BROWN, re-alleges and incorporates herein the allegations

         contained in paragraphs 1-23.


                                                                                          10
Case 1:19-cv-24181-FAM Document 1 Entered on FLSD Docket 10/10/2019 Page 11 of 14



   46.    Plaintiff, SARAH BROWN, is entitled to be paid time and one-half of her regular

          rate of pay for each hour worked in excess for Forty (40) hours per work week.

   47.    By reason of the said intentional, willful and unlawful acts of Defendants, PORKY’S

          CABARET INC., d/b/a BELLAS CABARET, JAMES TUNDIDOR, JR., and DULCE

          TUNDIDOR, Plaintiff, SARAH BROWN, has suffered damages plus incurring costs

          and reasonable attorney’s fees.

   48.    As a result of Defendants’, PORKY’S CABARET INC., d/b/a BELLAS

          CABARET, JAMES TUNDIDOR, JR., and DULCE TUNDIDOR, willful

          violations of the Act, Plaintiff, SARAH BROWN, is entitled to liquidated damages.

   49.    Plaintiff, SARAH BROWN, has retained the undersigned counsel to represent her

          in this action and agreed to pay their counsel reasonable fees and costs, and

          pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to recover all reasonable

          attorney’s fees and costs incurred in this action.

         WHEREFORE, Plaintiff, SARAH BROWN, demandsjudgment against the Defendants,

   PORKY’SCABARETINC.,d/b/aBELLASCABARET,JAMESTUNDIDOR,JR.,andDULCETUNDIDOR,

   jointly and severally, for the following:

          e.       Unpaid overtime wages found to be due and owing;

          f.       An additional amount equal to the minimum overtime wages found

                   to be due and owing as liquidated damages;

          g.       A reasonable attorney’s fee and costs; and

          h.       Such other relief as the Court deems just and equitable.




                                                                                              11
Case 1:19-cv-24181-FAM Document 1 Entered on FLSD Docket 10/10/2019 Page 12 of 14



                                     COUNT VI
   VIOLATIONS OF THE FLORIDA MINIMUM WAGE ACT RE: SARAH BROWN VERSUS
         PORKY’S CABARET INC., d/b/a BELLAS CABARET, JAMES TUNDIDOR, JR.,
                               and DULCE TUNDIDOR

   50.    Plaintiff, SARAH BROWN, re-alleges and incorporates herein the allegations

         contained in paragraphs 1-23.

   51.   Plaintiff, SARAH BROWN, is entitled to be paid at least the Florida Minimum

         Wage rate for each hour/week worked during her employment with Defendants,

         PORKY’S CABARET INC., d/b/a BELLAS CABARET, JAMES TUNDIDOR,

         JR., and DULCE TUNDIDOR .

   52.   Specifically, Plaintiff, SARAH BROWN, was not paid the proper minimum wage,

         as required by the Florida Minimum Wage Act.

   53.   Defendants, PORKY’S CABARET INC., d/b/a BELLAS CABARET, JAMES

         TUNDIDOR, JR., and DULCE TUNDIDOR, willfully failed to pay the Plaintiff,

         SARAH BROWN, minimum wages for one or more weeks during her employment

         contrary to the Florida Minimum Wage Act.

   54.   Plaintiff, SARAH BROWN, has complied with all statutory prerequisites to

         bringing this claim pursuant to the Florida Minimum Wage Act, including by

         providing proper statutory notice prior to asserting this claim.

   55.   More than 15 days have elapsed since Plaintiff’s service of the notice and no

         compensation was paid to Plaintiff SARAH BROWN.

   56.   As a direct and proximate result of Defendants’, PORKY’S CABARET INC.,

         d/b/a   BELLAS      CABARET,       JAMES      TUNDIDOR,        JR.,   and   DULCE

         TUNDIDOR, deliberate underpayment, and non-payment, of wages, Plaintiff,


                                                                                             12
Case 1:19-cv-24181-FAM Document 1 Entered on FLSD Docket 10/10/2019 Page 13 of 14



         SARAH BROWN, has been damaged in the loss of minimum wages for one or

         more weeks of work with Defendants PORKY’S CABARET INC., d/b/a

         BELLAS CABARET, JAMES TUNDIDOR, JR., and DULCE TUNDIDOR.

   57.   Plaintiff, SARAH BROWN, is entitled to an award of damages in an amount equal

         to the applicable Florida Minimum Wage, an equal amount as liquidated

         damages, costs incurred and attorney’s fees and other relief pursuant to the

         Florida Minimum Wage Act.

         WHEREFORE, Plaintiff, SARAH BROWN, demandsjudgment against the

  Defendants, PORKY’SCABARETINC.,d/b/aBELLASCABARET,JAMESTUNDIDOR,JR.,andDULCE

  TUNDIDOR,jointly and severally, for the following:

         e.           Unpaid Florida Minimum Wages found to be due and owing;

         f.           An additional amount equal to the minimum wages found to be due

                      and owing as liquidated damages;

         g.           A reasonable attorney’s fee and costs; and

         h.           Such other relief as the Court deems just and equitable.

                                   DEMAND FOR JURY TRIAL

              Plaintiffs demand a jury trial on all issues so triable.




                                                                                         13
Case 1:19-cv-24181-FAM Document 1 Entered on FLSD Docket 10/10/2019 Page 14 of 14



  Dated: October 10, 2019


        Respectfully Submitted,

                                  LAW OFFICES OF BRANDON L. CHASE, P.A.
                                  2800 Ponce de Leon Blvd., Suite 1100
                                  Coral Gables, Florida 33134
                                  Telephone:    (305) 677-2228
                                  Facsimile:    (305) 677-3232

                                  By:   ________/s/ Brandon L. Chase_____________
                                        Brandon L. Chase, Esq., Florida Bar No. 90961
                                        E-mail:      bchase@cruiselawmiami.com
                                                     aarita@cruiselawmiami.com
                                                     eservice@cruiselawmiami.com

                                  LAW OFFICES OF DAVID J. GILLIS, P.A.
                                  200 South Andrews Avenue
                                  Suite 700
                                  Fort Lauderdale, Florida 33301
                                  Telephone: (954) 507-5772
                                  Facsimile: (954) 208-0635

                                  By: /s/ David J. Gillis_________
                                  David J. Gillis, Esq., Florida Bar No: 0068839
                                  Email:        dgillis@justicesouthflorida.com

                                  APELLANIZ LAW, P.A.
                                  1700 E. Las Olas Blvd.
                                  Suite 207
                                  Fort Lauderdale, Florida 33301
                                  Telephone:    (954) 533-2903
                                  Facsimile:    (954) 533-2903

                                         By: /s/ Hugo Apellaniz___
                                         Hugo Apellaniz, Esq., Florida Bar No.
                                               006813
                                         Email:       apellanizlaw@gmail.com




                                                                                        14
